DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/18/22 is being considered by the examiner.

Claim Status
	Claims 1-22 are pending and are examined.

Remarks
	As to the supplemental amendments filed on 11/2/22, the examiner notes that the supplemental amendment is not entered as the examiner has already evaluated and written an office action with respect to the formal amendments filed on 10/18/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner protrusion and piercing hollow channel (as shown in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Lines 7 and 16 “a pre-packaged powders” should be “pre-packaged powders”. Remove the “a”.
Lines 7 and 16 “a pre-packaged gels” should be “pre-packaged gels”. Remove the “a”.  Appropriate correction is required.

Claims 9, 10, and 20 are objected to because of the following informalities:  there is inconsistent grammar for the terms “pre-packaged solutions, pre-packaged powders”, and pre-packaged gels”. Please correct so the same singular or plural tesnse is used throughout the claims for these terms. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, it is unclear in lines 6-8 of claim 1, what the pre-packaged solution, pre-packaged powders, or pre-packaged gels refer to. Do these refer to the components listed in i) and ii) or does this refer to the nuclease inhibitor in line 17? Please clarify whether the pre-packaged solution, pre-packaged powders, or pre-packaged gels are the same or are these different? Are each of these required or only one of these required? And what are examples of each of these? 

Regarding Claim 1, the limitation in lines 11 and 15, it is ambiguous as to whether applicants are intending to claim the quenching agent, chelator, polyol OR if these are intended uses of how the kit is to be used. Please clarify if these are required components of the kit or if these are intended to be used with the kit but are not required.

Regarding Claim 1, the limitation “a chelator” in line 11 and “a chelator” in line 15 are unclear and indefinite. Is the “chelator” in line 15 the same or different than “chelator” in line 11. Please clarify whether there is 1 chelator or more than one chelator in the kit and whether these are required or not required as part of the kit.

Regarding Claim 1, the limitation “a first collection tube” in line 9 and “a second collection tube” in line 13 are unclear and indefinite. Are these the same or different than the two or more urine sample collection tubes recited above in claim 1 in lines 6? Please clarify how many first and second collection tubes there are in the kit.
 
Regarding Claim 11, the limitation “the kit of claim 0” is unclear and indefinite. Please correct claim dependency as there is no claim 0. It is unclear which claims these claims are dependent on. The examiner interprets this claim to be dependent on claim 1. Therefore, the limitation “the third urine sample collection tube” lacks antecedent basis.

Regarding Claim 13, the limitation “The kit of claim Error! Reference source not found.” Is unclear and indefinite. Please correct claim dependency. The examiner interprets this claim to be dependent on claim 12. If claim 13 is not dependent on claim 12, the examiner notes that the limitation “the allograft” lacks antecedent basis”.

Regarding Claim 19, the limitation “the at least one urine sample collection tube” is unclear and indefinite. Which tube is this referring to? Claim 19 is dependent on claim 1. Claim 1 recites two or more urine sample collection tubes. Is this collection tube in claim 19 the same as or in addition to the two tubes recited in claim 1. Please clarify how many urine sample collection tubes. 

Regarding Claim 19, the limitation “a subject” is unclear and indefinite. The term “a subject” is in claim 1 and it is not clear if this is the same subject or a different subject.

Regarding Claim 19, although the preamble states “a method for collecting a urine sample”, there are no method steps for collecting a urine sample and stabilizing the urine sample using the kit. How is the cup used with the first tube and how is the cip used with the second tube and additional tubes? The applicant may specify these steps and check the specification for basis when amending the claim.

Regarding Claim 20, the limitation “the method of claim 0” is unclear and indefinite. Please correct claim dependency as there is no claim 0.

Regarding Claim 20, the amended limitation “ kit of claim 1 comprises two or more urine sample collection tubes each having a volume of a first and a second pre-packaged solutions, a pre-packaged powders, or a pre-packaged gels within each tube for stabilizing two or more distinct analytes in the urine sample, whereby:  i. at least one analyte stabilized in a first collection tube is a cell-free nucleic acid stabilized in a first tube of the two or more urine sample collection tubes; and ii. at least one analyte stabilized in a second collection tube is a protein stabilized in a second tube of the two or more sample collection tubes” is unclear and indefinite. This is because the kit of claim 1 already recites these components of the kit and it is unclear and indefinite if this is redundant or in addition to that which was recited in claim 1. Further, claim 20 is directed to a method claim and the amendment is directed to further defining the kit. Therefore, it is unclear how this amendment is directed to the kit. Please clarify what claim 20 is directed to and whether it is directed to a method or directed to a kit.

Regarding Claim 20, the limitations “preservative to urine” is unclear and indefinite. What does preservative refer to? Is it one component listed above in claim 1 or all of the components listed above? The term preservative was not previously used in the claims. Please clarify what the ratio “preservative to urine” refers to.

Dependent claims not listed above are rejected by virtue of being dependent on an independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US Pub 2005/0124965; previously cited), in view of Lloyd (US Pub 2005/0227269; previously cited), and further in view of Porat (US Pub 2010/0079751; previously cited).

Regarding Claim 1, Haywood teaches a kit for the stabilization of a urine sample from a subject and two or more urine sample collection tubes each having a volume of a first and a second pre-packaged solution ([0042] the invention provides a kit having at least two containers comprising one or more stabilizing agents. For example, the kit may comprise a primary collection tube, and a secondary tube for testing, Both would have stabilizing agent(s) therein, to ensure that the proteins of interest remained stable throughout. [0019] Although it is possible to use the present invention with any protein-containing biological sample, preferably the biological sample is any body fluid withdrawn from a patient. [0019] urine.), 
a pre- packaged powders, or a pre-packaged gels within each tube for stabilizing two or more distinct analytes in the urine sample ([0027] gel; gel would be capable of for stabilizing two or more distinct analytes in the urine sample. Limitation with “for stabilizing” is directed to intended use), 
whereby: i) at least one analyte from the urine sample stabilized in a first collection tube is a cell-free nucleic acid, whereby the cell-free nucleic acid is stabilized in 2.5 g/L-80 g/L of a quenching agent and 1 mM to 500 mM of a chelator (this limitation is directed to intended use of the device because an analyte is part of the urine sample. However, the urine is not part of the claimed device. The applicant may positively recite the components that are part of the kit); and 
ii) at least one analyte from the urine sample stabilized in a second collection tube is a protein, whereby the protein is stabilized in 1 mM to 100 mM of a chelator and at least 65% percent (volume) of a polyol (this limitation is directed to intended use of the device because an analyte is part of the urine sample. However, the urine is not part of the claimed device. The applicant may positively recite the components that are part of the kit);
wherein the pre-packaged solution, the pre-packaged powder, or the pre- packaged gel comprise an inhibitor ([0026] inhibitors, see claims 13-15 for additional inhibitors.), 
However, Haywood is silent to a nuclease inhibitor in a concentration sufficient to inhibit nucleases in the urine sample.
Lloyd teaches in the related art of kits and biological specimens. [0056] Depending upon the analytes of interest, the stabilizing composition, as discussed above, may include but is not limit to …a nuclease inhibitor, and a free radical trap. Particularly for protection of unstable RNA, the stabilizing composition may include RNase inhibitors and inactivators, genetic probes, complementary DNA or RNA (or functionally equivalent compounds), proteins and organic moieties that stabilize RNA or prevent its degradation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added nuclease inhibitors, as taught by Lloyd, to the kit of Haywood, in order to prevent degradation of RNA as taught by Lloyd in [0056].
Modified Haywood is silent to a cup comprising a lid for the collection of the urine sample from the subject, the lid of the cup having an inner protrusion functionally connected to a piercing hollow channel; whereby each of the two or more urine sample collection tube have a top configured to form a suction vacuum within each tube when pierced by the piercing hollow channel.  
Porat teaches in the related art of [0075] a kit including the above described liquid testing assembly, a urine collection container. [0083] FIGS. 1D and 1E show the transfer of urine or other liquid from collection container 22 to microbial culturing liquid assembly 10. The only difference between FIG. 1D and FIG. 1E is that the vacuum in the test tube of FIG. 1D allows for entry of a volume of urine only up to culture medium support 16 while in FIG. 1E the vacuum allows for entry of a volume of urine that reaches and covers part of culture medium support 16. Cannula 24 is actually attached to, and part of, closed urine collection container 22 having top 21. Cannula 24 can be used to pierce stopper 12 and transfer a predetermined volume of sample from collection container 22 to partially evacuated test tube 14. [0084] Test tube 14 with stopper 12 and with culture media coated support 16 attached therein is prepared so as to be under a pre-determined vacuum. The pre-determined vacuum is empirically determined and is intended to draw off a pre-determined volume of sample from urine sample collection container 22 through cannula 24.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kit of Haywood, by adding a piercing hollow channel in the urine collection cup, as taught by Porat, in order to provide for transfer of a sample into a secondary tube for testing of different analytes.
The examiner notes the claimed invention is directed to a kit and the urine sample is not part of the kit and neither is the analytes in the urine sample. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by the prior art of modified Haywood and the apparatus of modified Haywood is capable of functioning as recited in claim 1. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Haywood (see MPEP §2114).
	 
Regarding Claim 2, modified Haywood teaches the kit of claim 1, wherein the piercing hollow channel is not suitable for a blood draw (this limitation is directed to intended use for the device. Porat teaches [0084] Test tube 14 with stopper 12 and with culture media coated support 16 attached therein is prepared so as to be under a pre-determined vacuum. The pre-determined vacuum is empirically determined and is intended to draw off a pre-determined volume of sample from urine sample collection container 22 through cannula 24. The examiner notes the piercing hollow channel is intended for transferring a urine sample from one tube to another container and not used for a blood draw.)  

Regarding Claim 3, modified Haywood teaches the kit of claim 1, wherein the solution does not contain heparin or sodium fluoride (NaF) (the examiner notes that it would not be feasible for the claim to be directed towards what is not in the kit. The kit would potentially be capable of having any kind of solution).  

Regarding Claim 5, modified Haywood teaches the kit of claim 1, wherein the solution comprises 25g/L-800g/L of a formaldehyde donor, 2.5 g/L-80 g/L of a quenching agent, and a chelator in a concentration sufficient to inhibit nucleases in the biofluid sample within the first tube and a concentration of sodium azide (Haywood teaches [0032] Suitable additives include, but are not limited to, phenyl, phenyl/chloroform mixtures, alcohols, aldehydes, ketones, organic acids, salts of organic acids, alkali metal salts of halides, organic chelating agents).  

Regarding Claim 6, modified Haywood teaches the kit of claim 1, wherein the solution comprises 1mM to 100 mM of a chelator, and at least 65% percent (volume) of a a polyol, to inhibit cell lysis in the biofluid sample within the second tube and a concentration of sodium azide (Haywood teaches [0032] Suitable additives include, but are not limited to, phenyl, phenyl/chloroform mixtures, alcohols, aldehydes, ketones, organic acids, salts of organic acids, alkali metal salts of halides, organic chelating agents).    

Regarding Claim 7, modified Haywood teaches the kit of claim 1, wherein the two or more distinct analytes are stable for at least 3 days at room temperature in their distinct two or more urine sample collection tubes (the analytes in the urine are directed to intended use of the device and are not positively recited. [0018] stabilizing proteins in a biological sample to better enable downstream analysis. More particularly, the present invention is directed to methods and devices for inhibiting the phosphorylation cascade in a biological sample during storage. According to the present invention, the device comprises a container containing an amount of a stabilizing agent comprising a phosphatase inhibitor for mixing with a biological sample immediately on collection of the sample. Also according to the present invention, the method comprises providing a sample collection container containing a stabilizing agent in an amount sufficient to prevent or inhibit triggering of one or more phosphorylation cascades by inhibiting the phosphatase triggers and adding to the container a biological sample.).  

Regarding Claim 8, modified Haywood teaches the kit of claim 1, wherein the two or more distinct analytes are stable at temperatures up to 86°F in their distinct two or more urine sample collection tubes (the analytes in the urine are directed to intended use of the device and are not positively recited.  stabilizing proteins in a biological sample to better enable downstream analysis. More particularly, the present invention is directed to methods and devices for inhibiting the phosphorylation cascade in a biological sample during storage. According to the present invention, the device comprises a container containing an amount of a stabilizing agent comprising a phosphatase inhibitor for mixing with a biological sample immediately on collection of the sample. Also according to the present invention, the method comprises providing a sample collection container containing a stabilizing agent in an amount sufficient to prevent or inhibit triggering of one or more phosphorylation cascades by inhibiting the phosphatase triggers and adding to the container a biological sample.).  

Regarding Claim 9, modified Haywood teaches the kit of claim 1, wherein the pre-packaged solution, the pre-packaged powder, or the pre-packaged gel in the first collection tube is for stabilizing a cell-free nucleic acid and a methylated cell-free nucleic acid in the urine sample (Haywood teaches [0027] gel; gel would be capable of for stabilizing two or more distinct analytes in the urine sample. Limitation with “for stabilizing” is directed to intended use/function).

Regarding Claim 10, modified Haywood teaches the kit of claim 1 and teaches a primary and secondary collection tubes in [0042].
Modified Haywood is silent to wherein the kit comprises a third urine sample collection tube.
Regarding the addition of a third collection tube for the kit, the examiner notes this would be a duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). See MPEP 2144.04 VI. B. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a third collection tube to the kit of modified Heywood, in order to have an extra tube in case there is an abundance of sample collected or alternatively for testing of additional analytes. 
	

Regarding Claim 11, modified Haywood teaches the kit of claim 0, wherein the third urine sample collection tube comprises a volume of the first pre-packaged solution, the first pre-packaged powder, or the first pre-packaged gel for stabilizing at least one nucleic acid analyte (Haywood teaches [0027] gel; gel would be capable of for stabilizing two or more distinct analytes in the urine sample. Limitation with “for stabilizing” is directed to intended use/function).  

Regarding Claim 12, modified Haywood teaches the kit of claim 1, wherein the subject has received an allograft (the examiner notes that a subject cannot be part of a kit and a kit would be capable of having a sample from an allograft).  

Regarding Claim 13, modified Haywood teaches the kit of claim 6, wherein the allograft is kidney allograft (the examiner notes that a subject cannot be part of a kit and a kit would be capable of having a sample from a kidney allograft).  

Regarding Claim 21, modified Haywood teaches the kit of claim 1, wherein the solution in the first collection tube does not comprise a formaldehyde donor (the examiner notes that it would not be feasible for the claim to be directed towards what is not in the kit. The kit would potentially be capable of having any kind of solution. (Haywood teaches [0032] Suitable additives include, but are not limited to, phenyl, phenyl/chloroform mixtures, alcohols, aldehydes, ketones, organic acids, salts of organic acids, alkali metal salts of halides, organic chelating agents. There are other additives that would not include formaldehyde as taught by Haywood.).  

Regarding Claim 22, modified Haywood teaches the kit of claim 1, wherein the at least one protein stabilized in the 1 mM to 100 mM of a chelator and at least 65% percent (volume) of a polyol is albumin (this claim is directed to intended use of the device since the albumin is the protein that would be sample dependent).

 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haywood (US Pub 2005/0124965; previously cited), in view of Lloyd (US Pub 2005/0227269; previously cited), Porat (US Pub 2010/0079751; previously cited), and further in view of Ray (US Pub 2002/0055176; previously cited).
Regarding Claims 14-20, modified Haywood teaches the kit of claim 1 and a method for collecting a urine sample comprising two or more urine sample collection tubes each having a volume of a first and a second pre-packaged solutions, a pre-packaged powders, or a pre-packaged gels within each tube for stabilizing two or more distinct analytes in the urine sample, whereby: i. at least one analyte stabilized in a first collection tube is a cell-free nucleic acid stabilized in a first tube of the two or more urine sample collection tubes; and ii. at least one analyte stabilized in a second collection tube is a protein stabilized in a second tube of the two or more sample collection tubes (see claim 17 above for teachings of the kit by modified Haywood).
Modified Haywood is silent to the kit further comprises instructions for using the same, the instructions provide guidance for a subject that received an organ transplant on how to use the kit, the instructions provide guidance for a subject afflicted with chronic kidney disease (CKD) on how to use the kit, the kit further comprises an envelope, a box, or a bag for shipping the at least one urine sample collection tube after urine collection via a courier service, wherein the envelope, the box, or the bag are pre-addressed for postage to a urine analysis laboratory via the courier, comprising posting to a subject via a courier; receiving from the subject via the courier the at least one urine sample collection tube having a stabilized urine sample from the subject, wherein the two or more urine sample collection are configured to provide a range of a 1:2 volume:volume ratio of preservative to urine, a 1:3 volume:volume ratio of preservative to urine, a 1:4 volume:volume ratio of preservative to urine, a 1:5 volume:volume ratio of preservative to urine, or a 1:6 volume:volume ratio of preservative to urine.
Ray teaches in the related art of a diagnostic assay system. [0019] The written instructions for using the kit (the instructions provide guidance for a subject that received an organ transplant on how to use the kit, the instructions provide guidance for a subject afflicted with chronic kidney disease (CKD) on how to use the kit) and the printed material having indicated thereon an electronic address for accessing a test result obtained using the kit can both be on a single sheet of paper. The kit can also include an envelope having indicated thereon a mailing address of the offsite laboratory. [0020] The test sample can also be urine and the biological assay is an assay. [0038] Referring to FIG. 1 of the drawings, a presently preferred embodiment of sample analysis kit 10 includes a sample collection device 14 for collecting a sample 12, a sample storage device 16 for storing the sample obtained using collection device 14, a test report form 18 having thereon an identifying code 20 and being attached to storage device 16, a container 22, a transport device 24, and instructions for using the kit 26. For convenient storage and shipping, each of the components of kit 10 can be packaged within a cardboard container (not shown). [0046] instructions using the kit 26, or any other component of kit 10. Preferably, code 20 is marked on a component of kit 10 that the test subject (and/or his health care provider) can retain for later identifying the test results obtained from the particular sample 12 isolated using the particular kit 10 (also relevant for limitation “the instructions provide guidance for a subject that received an organ transplant on how to use the kit, the instructions provide guidance for a subject afflicted with chronic kidney disease (CKD) on how to use the kit.” The examiner notes instruction on how to use would apply to any subject using the kit. Applicant has not specified particular instructions that would be relevant to a subject with CKD verus a subject without CKD and whether the use of the kit would be different in each of these cases.).The two or more urine sample collection are capable of providing a range of a 1:2 volume:volume ratio of preservative to urine, a 1:3 volume:volume ratio of preservative to urine, a 1:4 volume:volume ratio of preservative to urine, a 1:5 volume:volume ratio of preservative to urine, or a 1:6 volume:volume ratio of preservative to urine. The examiner notes preservative is not positively recited in the claim and is directed to intended use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added instructions, an envelope with mailing address, as taught by Ray, to the kit, as taught by modified Haywood, in order to ship the sample for testing to a laboratory test site in a different location.

				Additional Reference
The prior art of Augustus (“The art of obtaining a high yield of cell-free DNA from urine”, PLOS One. 2020. 1-22.) teaches cfDNA Urine preserve (Streck) (see page 5, second to last paragraph).

	
Response to Arguments
Applicant’s arguments, see page 6, filed 10/18/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1 and 6 has been withdrawn. 
The examiner notes there are new claim objections above.

Applicant’s arguments, see pages 6-9, filed 10/18/22, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b claim rejections has been withdrawn. 
The examiner notes there are new 112b claim rejections above.

Applicant's arguments, pages 9-12, filed 10/18/22 have been fully considered but they are not persuasive. 

	First, Applicant argues on page 10 that Haywood is silent on preservation of nucleic acids and would not find any teachings for storing cfDNA.
	In response, the examiner notes that Haywood is cited to teach containers for storing preservatives. There is a 112b rejection on “ratio of preservative to urine” in amended claim 20. The examiner notes that applicant’s arguments are directed to intended use of the device and/or function of the device. The amended claims of 10/18/22 do not recite any steps regarding preservation of nucleic acids and the preservative for storing cell-free DNA is not positively recited. Therefore, the arguments are not commensurate in scope with the claims. The examiner notes the applicant’s argument’s regarding preserving cell-free DNA are directed to intended use since the claims are currently directed to the kit or to a method using the kit. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Haywood and the apparatus of modified Haywood is capable of functioning as recited in claim 1, for example. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Haywood (see MPEP §2114). Further, the amended claims of 10/18/22 do not recite how the cell-free DNA would be extracted from the kit. The claims only describe a kit and its components. Therefore, the rejection is maintained.

	Second, Applicant argues on page 10 that the prior art of Lloyd is insufficient for cfDNA extraction from urine collected in a tube in liquid form. 
In response, the examiner notes that the prior art of Lloyd teaches a variety of stabilizers for nucleic acids in [0046]. The components in the kit as claimed should be able to stabilize only cfDNA. A chelating agent, for example, as claimed, can be used for stabilizing other components besides cfDNA. The examiner notes the applicant’s argument’s regarding cell-free DNA extraction are directed to intended use since the claims are currently directed to the kit or to a method using the kit. These limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Haywood and the apparatus of modified Haywood is capable of functioning as recited in claim 1, for example. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Haywood (see MPEP §2114). Further, the amended claims of 10/18/22 do not recite how the cell-free DNA would be extracted from the kit. The claims only describe a kit and its components. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798